Exhibit32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. §1350, as adopted by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of PURE Bioscience (the “Company”) hereby certifies, to such officer’s knowledge, that: (i) the accompanying report on Form10-Q of the Company for the fiscal quarter endedJanuary31, 2010 (the “Report”) fully complies with the requirements of Section13(a)or Section15(d) of the Securities Exchange Act of 1934; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 11, 2010 By: /s/ Andrew J. Buckland Andrew J. Buckland Chief Financial Officer (Principal Financial Officer) This certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission.
